TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00675-CV





In re Edwin Dunk





ORIGINAL PROCEEDING FROM FAYETTE COUNTY


 
M E M O R A N D U M   O P I N I O N
                        Edwin Dunk seeks a writ of mandamus ordering the district court to vacate or rescind
orders striking Dunk’s pleadings, to reinstate Dunk’s Third Amended Application to Set Aside Order
Probating Will, and to set the case for trial.  He requests as emergency relief a stay of the current trial
setting.  We overrule the request for emergency relief and deny the petition for writ of mandamus.
 
 
                                                                                                                                                            
                                                                        Bea Ann Smith, Justice
 
Before Justices Kidd, B. A. Smith, and Puryear
Filed: November 26, 2000